Conviction for arson; punishment, two years in the penitentiary.
Neither statement of facts nor bills of exception are to be found in this record. An effort was made to obtain a new trial based on misconduct of the jury, and on the claim that they were permitted to separate during the trial. We note in the order overruling the motion for new trial that it is recited that evidence was heard on the motion, and that the court, after having heard the evidence, overruled the motion. In the absence of any statement of facts, or bill of exception presenting the testimony heard by the court in connection with the motion for new trial, we must give effect to the presumption that the action of the court was supported and sustained by the evidence heard. Moore v. State,51 S.W.2d 584; Aston v. State, 120 Tex.Crim. Rep.,48 S.W.2d 295.
Finding no error in the record, the judgment will be affirmed.
Affirmed.